Exhibit 10.32

 

 

 

 

 

 

 

CACI International Inc

Supplemental Executive Retirement Plan

 

for

 

John S. Mengucci

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Supplemental Executive Retirement Plan for John S. Mengucci

 

 

Article I

Purpose and Qualifications of Plan

 

1.1

Purpose. The purpose of this Supplemental Executive Retirement Plan
(hereinafter, the “Plan”) is to provide certain supplemental retirement and
other related benefits for the Executive as agreed to by the Company and the
Executive.  Such benefits are calculated to restore the loss of certain benefits
provided to the Executive by his former company, which benefits were reduced in
amount due to the Executive’s early termination of employment.  The benefits
reduced are: (i) the former employer’s Retirement Program benefit and, (ii) the
former employer’s Supplemental Retirement Program benefit.

 

1.2

Qualifications of Plan.  The Plan is not intended to meet the qualification
requirements of Section 401(a) of the Internal Revenue Code (the “Code”), but is
intended to meet the requirements of Code Section 409A and other relevant
sections of the American Jobs Creation Act of 2004. The Plan is an unfunded
arrangement providing deferred compensation to an eligible employee who is part
of a select group of management or highly compensated employees of the Company
within the meaning of Sections 201, 301, and 401 of ERISA and exempt from the
requirements of Parts 2, 3, and 4 of Title I of ERISA as a “top hat” plan.  

 

 

Article II

Definitions

 

For the purposes of this Plan, the following terms shall have the meanings
indicated:

 

2.1

Board.  “Board” means the Board of Directors of the Company.

 

2.2

Cause.  “Cause” has the same meaning as is defined in the Executive Employment
Agreement.

 

2.3

Change in Control.  “Change in Control” has the same meaning as is provided in
the CACI 2016 Amended and Restated Incentive Compensation Plan.

 

2.4

Committee.  “Committee” means the Compensation Committee of the Board or other
committee designated by the Board to administer the Plan pursuant to Article
V.  

 

2.5

Company.  “Company” means CACI International Inc.

 

2.6

Effective Date.  “Effective Date” means the date the Plan was executed by the
Executive and the Company, whichever is later.

 

Page 1 of 10

--------------------------------------------------------------------------------

2.7

Employer. “Employer” means the Company and each corporation, trade or business
that, together with the Company, is treated as a single employer under Code
Section 414(b) or (c).

 

2.8

Executive.  “Executive” means John S. Mengucci (date of birth May 8, 1962).

 

2.9

Good Reason.  “Good Reason” has the same meaning as is defined in the Executive
Employment Agreement.

 

2.10

Internal Revenue Code.  “Internal Revenue Code” means the Internal Revenue Code
of 1986, or any provision or section thereof herein specifically referred to, as
such Code, provision or section may from time to time be amended or replaced.
References to the Internal Revenue Code shall incorporate by reference all
regulations, rulings, procedures, releases and other position statements issued
by the Department of the Treasury or the Internal Revenue Service.

 

2.11

Full Vesting Date.  “Full Vesting Date” means for the purposes of this agreement
December 1, 2022.

 

2.12

Period of Executive Service.  “Period of Executive Service” means the number of
complete days of continuous Services, measured from the date of this
agreement.  

 

2.13

Separation from Service.  The Executive incurs a Separation from Service upon
termination of employment with the Employer. Whether a Separation from Service
has occurred shall be determined by the Committee in accordance with Code
Section 409A. Except in the case of a bona fide leave of absence as provided
below, the Executive is deemed to have incurred a Separation from Service if the
Employer and the Executive reasonably anticipated that the level of services to
be performed by the Executive after a date certain would be reduced to 20% or
less of the average services rendered by the Executive during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

 

If the Executive is absent from work due to military leave, sick leave, or other
bona fide leave of absence, he shall incur a Separation from Service on the
first date immediately following the later of (i) the six-month anniversary of
the commencement of the leave or (ii) the expiration of the Executive’s right,
if any, to reemployment under statute or contract.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.7 of the Plan, except that
for purposes of determining whether another organization is a single employer
with the Company, common ownership of at least 50% shall be determinative.

 

2.14

Services.  “Services” means the Executive’s ongoing performance of the duties
and responsibilities of such executive positions as assigned.

 

2.15

Specified Employee. Specified Employee means an employee of the Employer who, as
of the date of his Separation from Service, is a “key employee” of the Company
or any affiliate

Page 2 of 10

--------------------------------------------------------------------------------

(within the meaning of Code Section 414(b) or (c)), any stock of which is
actively traded on an established securities market or otherwise.  An employee
is a key employee if he meets the requirements of Code Section 416(i)(1)(A)(i),
(ii), or (iii) (applied in accordance with applicable regulations thereunder and
without regard to Code Section 416(i)(5)) at any time during the 12-month period
ending on the Specified Employee Identification Date. Such employee shall be
treated as a key employee for the entire 12-month period beginning on the
Specified Employee Effective Date.

 

For purposes of determining whether an employee is a Specified Employee, the
compensation of the employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(2)
(wages, salaries, fees for professional services, and other amounts received for
personal services actually rendered in the course of employment with the
employer maintaining the plan, to the extent such amounts are includible in
gross income or would be includible but for an election under section 125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), including the earned
income of a self-employed individual); provided, however, that, with respect to
a nonresident alien who is not a participant in the Plan, compensation shall not
include compensation that is not includible in the gross income of the employee
under Code Sections 872, 893, 894, 911, 931 and 933, provided such compensation
is not effectively connected with the conduct of a trade or business within the
United States.

 

Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of
compensation.  

 

In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.

 

2.16

Spouse.  “Spouse” means individual legally married to Executive, if any at the
time of commencement of payments.

 

 

Article III

Participation

 

3.1

Eligibility and Participation.

 

 

a.

Eligibility.  Eligibility to participate in the Plan shall be limited to the
Executive.

 

Page 3 of 10

--------------------------------------------------------------------------------

 

b.

Participation.  The Executive’s participation in the Plan was effective upon the
Effective Date thereof.

 

 

Article IV

Benefits

 

4.1

Supplement for Lost Benefit Under Former Company’s Retirement Program.  Upon the
Executive terminating Services for reasons other than for Cause, the Company
shall pay to the Executive the sum of ninety-five thousand dollars ($95,000)
and, if she survives the Executive, forty-seven thousand five hundred dollars
($47,500) to the Spouse each year until the later of the Executive’s death and
the Spouse’s death, beginning as of the later of (i) the first day of the
seventh month after Separation from Service, or (ii) the Full Vesting Date.

 

4.2

Supplement for Lost Benefit Under Former Company’s Supplemental Retirement
Program.  Upon the Executive terminating Services for reasons other than for
Cause, the Company shall pay to the Executive the sum of one hundred
seventy-five thousand dollars ($175,000) and, if she survives the Executive,
eighty-seven thousand five hundred dollars ($87,500) to the Spouse each year
until the later of the Executive’s death and the Spouse’s death, beginning as of
the later of (i) the first day of the seventh month after Separation from
Service, or (ii) the Full Vesting Date.

 

4.3

Reduction in the Event of Early Voluntary Termination Other Than For Good
Reason.  In the event of a voluntary Separation from Service other than for Good
Reason prior to the full vesting date, then the benefit under Section 4.1 shall
be reduced by multiplying the benefits payable under Section 4.1 above by a
fraction, the numerator of which is the Period of Executive Service completed by
the Executive at the time the Executive separates from service or otherwise
ceases to be employed in executive Services, and the denominator is the Full
Vesting Date. In the event of a voluntary Separation from Service other than for
Good Reason prior to the full vesting date, then the benefit under Section 4.2
shall be reduced by multiplying the benefits payable under Section 4.2 above by
a fraction, the numerator of which is the Period of Executive Service completed
by the Executive at the time the Executive separates from service or otherwise
ceases to be employed in executive Services, and the denominator of which is the
Full Vesting Date.

 

4.4

Other Early Termination.  In the event of a voluntary Separation from Service
for Good Reason, or in the event of an involuntary Separation from Service for
reasons other than for Cause prior to the Full Vesting Date, the Executive and
the Spouse will be eligible to receive the full benefit defined in Sections 4.1
and 4.2.

 

4.5

Change in Control.  In the event the Executive is involuntarily Separated from
Service following a Change in Control, or in the event that the Executive
voluntary Separates from Service  for Good Reason following a Change in Control,
the Executive and the Spouse will be eligible to receive the full benefits
defined in Sections 4.1 and 4.2, beginning as of the later of (i) the first day
of the seventh month after Separation from Service, or (ii) the Full Vesting
Date

Page 4 of 10

--------------------------------------------------------------------------------

4.6

Forfeiture of All Benefits for Termination for Cause. Notwithstanding anything
to the contrary, the Executive shall forfeit all benefits under this Plan in the
event that the Executive is involuntarily Separated from Service for Cause
(whether before or after the Full Vesting Date).

 

4.7

Death of the Executive Prior to Full Vesting Date.  In the event the Executive
dies prior to the Full Vesting Date, while employed in Executive Service, the
Executive’s Spouse, if living at such time, shall receive an amount equal to the
benefits that she would have received under Sections 4.1 and 4.2 beginning as of
the later of (i) the first day of the seventh month after the Executive’s death,
or (ii) the Full Vesting Date.

 

4.8

Commencement of Payments.  Payment of any benefits provided under this Article
IV shall commence within 90 days of the later of Separation from Service or the
attainment of the Full Vesting Date; provided, however, that if the Executive is
a Specified Employee as of the date he incurs a Separation from Service, payment
of benefits that are payable upon Separation from Service will be made or begin
on the earlier of (i) the first day of the seventh month following the month in
which such Separation from Service occurs or (ii) the death of the Executive.
Subsequent annual payments shall be made on the anniversary date of the
operative payment event.

 

4.9

Withholding; Payroll Taxes.  The Company shall withhold from payments hereunder
any taxes required to be withheld from such payments under local, state or
federal law. The Executive and/or the Spouse may elect not to have withholding
of federal income tax pursuant to Section 3405(a)(2) of the Code, or any
successor provision thereto.

 

4.10

Payment to Guardian.  If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person.  The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Company from all liability with
respect to such benefit.

 

4.11

Payments Following Death of Executive and the Spouse. No payments shall be made
to any person, trust or entity under this Plan after the death of the Executive
and the Spouse. No benefits shall be payable under the Plan to anyone other than
the Executive and the Spouse (as specifically identified by name in Article I),
or their respective guardians, in the event of physical or mental disability.

 

 

Article V

Administration

 

5.1

Committee; Duties.  The Plan shall be administered by the Committee.  The
Committee shall have the authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including

Page 5 of 10

--------------------------------------------------------------------------------

interpretations of the Plan, as may arise in such administration.  A majority
vote of the Committee members shall control any decision.

 

5.2

Agents.  The Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Company.

 

5.3

Binding Effect of Decisions.  The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

 

5.4

Indemnity of Committee.  The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member's service on the Committee, except in the case of gross
negligence or willful misconduct.

 

 

Article VI

Informal Funding

 

6.1

General Assets.  All benefits in respect of the Executive under this Plan shall
be paid directly from the general funds of the Company or a rabbi trust created
for the purpose of informally funding the Plan, and other than such rabbi trust,
if created, no special or separate fund shall be established and no other
segregation of assets shall be made to assure payment.  Neither the Executive
nor the Spouse shall have any right, title or interest whatever in or to any
investments that the Company may make to aid the Company in meeting its
obligation hereunder.  Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and the Executive or
the Spouse.  To the extent that any person acquires a right to receive payments
from the Company hereunder, such rights are no greater than the right of an
unsecured general creditor of the Participating Employer.

 

6.2

Rabbi Trust.  The Company may, at its sole discretion, establish a grantor
trust, commonly known as a rabbi trust, as a vehicle for accumulating the assets
needed to pay the promised benefit, but the Company shall be under no obligation
to establish any such trust or any other informal funding vehicle.

 

 

Article VII

Claims Procedure

 

7.1

Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed with the Committee which shall make all determinations concerning
such claim. Any

Page 6 of 10

--------------------------------------------------------------------------------

decision by the Committee denying such claim shall be in writing and shall be
delivered to the Executive or Spouse filing the claim (“Claimant”).

 

 

a.

In General.  Notice of a denial of benefits will be provided within 90 days of
the Committee’s receipt of the Claimant's claim for benefits. If the Committee
determines that it needs additional time to review the claim, the Committee will
provide the Claimant with a notice of the extension before the end of the
initial 90-day period. The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.

 

 

b.

Contents of Notice.  If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (1) cite the pertinent provisions of
the Plan document and (2) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.

 

7.2

Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with the Board. A Claimant who timely requests a review of the denied claim (or
his or her authorized representative) may review, upon request and free of
charge, copies of all documents, records and other information relevant to the
denial and may submit written comments, documents, records and other information
relevant to the claim to the Board.  All written comments, documents, records,
and other information shall be considered “relevant” if the information (1) was
relied upon in making a benefits determination, (2) was submitted, considered or
generated in the course of making a benefits decision regardless of whether it
was relied upon to make the decision, or (3) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Board may, in its sole discretion and if it deems appropriate or
necessary, decide to hold a hearing with respect to the claim appeal.

 

 

a.

In General. Appeal of a denied benefits claim must be filed in writing with the
Board no later than sixty (60) days after receipt of the written notification of
such claim denial.  The Board shall make its decision regarding the merits of
the denied claim within sixty (60) days following receipt of the appeal (or
within one hundred and twenty (120) days after such receipt, in a case where
there are special circumstances requiring extension of time for reviewing the
appealed claim).  If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. The notice
will indicate the special

Page 7 of 10

--------------------------------------------------------------------------------

 

circumstances requiring the extension of time and the date by which the Board
expects to render the determination on review.  The review will take into
account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.  

 

 

b.

Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The decision on review shall set forth (a)
the specific reason or reasons for the denial, (b) specific references to the
pertinent Plan provisions on which the denial is based, (c) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, or other information relevant
(as defined above) to the Claimant’s claim, and (d) a statement describing any
voluntary appeal procedures offered by the plan and a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA.

 

7.3

Legal Action.  A Claimant may not bring any legal action relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.

 

7.4

Discretion of Committee.  All interpretations, determinations and decisions of
the Committee with respect to any claim shall be made in its sole discretion,
and shall be final and conclusive.

 

 

Article VIII

Termination, Suspension or Amendment

 

8.1

Termination, Suspension or Amendment of Plan.  The Company may not terminate,
amend or suspend the Plan at any time, in whole or in part, unless such action
is done with the written consent of the Executive and the Spouse, if living.

 

 

Article IX

Miscellaneous

 

9.1

Non-assignability.  Neither the Executive nor the Spouse shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by the Executive or the Spouse or any other person,
nor be transferable by operation of law in the event of the Executive’s, the
Spouse’s, or any other person's bankruptcy or insolvency.

Page 8 of 10

--------------------------------------------------------------------------------

9.2

Not a Contract of Employment.  This Plan shall not constitute a contract of
employment between Company and the Executive.  Nothing in this Plan shall give
the Executive the right to be retained in the service of Company or to interfere
with the right of Company to discipline or discharge the Executive at any time.

 

9.3

Protective Provisions.  The Executive shall cooperate with Company by furnishing
any and all information requested by Company in order to facilitate the payment
of benefits hereunder, and by taking such physical examinations as Company may
deem necessary and by taking such other action as may be requested by Company.

 

9.4

Governing Law.  The provisions of this Plan shall be construed and interpreted
according to the laws of the Commonwealth of Virginia except as preempted by
federal law.

 

9.5

Validity.  If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 

9.6

Notice.  Any notice or filing required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.  Mailed notice to the Committee shall be
directed to the Company's address.  Mailed notice to the Executive or the Spouse
shall be directed to the individual's last known address in Company's records.

 

9.7

Successors.  The provisions of this Plan shall bind and inure to the benefit of
Company and its successors and assigns. The term successors as used herein shall
include any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.

 

9.8

Compliance with Section 409A.  All payments under this Plan shall be made in
conformance with the provisions of Section 409A of the Internal Revenue
Code.  To the extent that any provision of this Plan is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with the provision
complying with the applicable provisions of Section 409A of the Internal Revenue
Code (including, but not limited to the requirement that any payment made on
account of the Executive’s Separation from Service shall not be made earlier
than the first business day of the seventh month following the Executive’s
Separation from Service, or if earlier the date of death of the Executive).  Any
payment that is delayed in accordance with the foregoing sentence shall be made
on the first business day following the expiration of such six (6) month period.

 

9.9

Tax Consequences of Payments. The Executive understands and agrees that the
Company makes no representations as to the tax consequences of any benefits
provided hereunder (including, without limitation, under Section 409A of the
Internal Revenue Code).  The Executive (or the Executive’s Spouse) is solely
responsible for any and all income, excise

Page 9 of 10

--------------------------------------------------------------------------------

or other taxes imposed on the Executive or the Spouse with respect to any
benefits provided hereunder.

 

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 3rd day of
June, 2019.

 

 

CACI INTERNATIONAL INC:

By:

/s/   J. William Koegel, Jr.

Its:

Exec. Vice President, General Counsel

Dated:

June 3, 2019

 

 

EXECUTIVE:

/s/    John S. Mengucci

John S. Mengucci

Dated:

June 3, 2019

 

 

Page 10 of 10